The present appeal is one from a judgment in the same case in which judgment was rendered this day in Board of Commissioners of Caddo Levee District v. Pure Oil Co., No. 29318, 120 So. 373,1
though, of course, upon a different phase of the case. There the question was one purely between the levee district and the Pure Oil Company, and involved a plea of prescription. Here the question is one purely between the levee *Page 822 
district and the state of Louisiana. The question involves, it may be said, the ownership of the $13,663.46, which was being held by the Standard Oil Company, as representing the balance of the royalty interest in the oil produced from the three wells on the land that was claimed by plaintiff, in the appeal this day decided, which was omitted from the surveyor's report, and which therefore was not described in the lease. This sum has been deposited in court by that company to be paid to the one who may be adjudged entitled to it.
The plaintiff herein claims that the fund should be paid to it. The state has intervened, claiming that it is entitled to the fund. Plaintiff filed an exception of no cause of action to the state's intervention, which was sustained by the trial court. It is from the judgment sustaining that exception that the present appeal is prosecuted. No one is claiming the fund except the state and the levee district.
The material facts set forth in the state's intervention are fully stated, or practically so, in the opinions on the first and second hearings in the case of State v. Standard Oil Co.,164 La. 334, 349, 113 So. 867, in which case there was in contest seven-eighths of the oil, or its value, obtained from the same land, from which the fund in contest here was derived. Because of the statement to be found in that case, it will suffice here to give a brief summary of the material facts set out in the state's intervention.
The intervention sets forth that the state is the owner of the land from which the fund in contest was derived; that on July 6, 1901, the register of the state land office and the auditor of state certified the land to plaintiff; that the certificate issued was duly recorded; that in 1919 the state filed suit, praying that the certificate, or act of transfer, to plaintiff be annulled and set aside; that plaintiff be decreed as having received *Page 823 
no title to the land; and that, upon this petition, a judgment was rendered on November 14, 1921, pursuant to a compromise, entered into between the state and plaintiff. The intervention then sets out in full the compromise judgment rendered. The substance of that judgment is stated in State v. Standard Oil Co., supra, on page 356 of 164 La. (113 So. 867). The petition then sets out that plaintiff, on October 10, 1910, undertook to lease the land here involved to the Pure Oil Producing Company: that the lease to that company does not include the strip of ground from which the fund involved herein was derived; that the lease was transferred by the Pure Oil Producing Company to the Pure Oil Operating Company, and by that company to the Ohio Cities Gas Company, which by amendment to its charter has become the Pure Oil Company; that these companies unlawfully entered upon the strip of land, from which the fund involved herein was derived, drilled three oil wells thereon, and delivered the oil produced to the Standard Oil Company, the proceeds of a part of which represent the fund in contest here; that the Pure Oil Company, which succeeded to all the rights and liabilities of its predecessors, has admitted and affirmed in State v. Standard Oil Co., supra, that the land on which the three wells referred to herein were drilled was intended to be embraced in the lease granted by plaintiff to its predecessor, the Pure Oil Producing Company, and that the oil produced therefrom was produced under the lease; that the Pure Oil Company has no interest in the one-eighth of the oil produced from said wells, the greater part of which is in contest here, and is estopped from claiming any therein; and that, whether the land involved herein was included or not included in the lease granted by plaintiff, it, the state, is entitled to the fund in contest.
By the consent judgment, referred to *Page 824 
above, rendered on November 14, 1921, pursuant to a compromise between the state and plaintiff, the act certifying the land here involved to plaintiff was annulled and set aside. In the case of State v. Standard Oil Co., supra, it was held, when this land was certified to plaintiff, that the recordation of the act certifying it vested absolute title in plaintiff, and the court there considered the consent judgment, mentioned above, so far as relates to the land, as merely reconveying, as of the date of its rendition, the land to the state. In that case the consent judgment did not have, it was held, the effect of transferring to the state any claim that the board might have had for any act of trespass committed on the land prior to its reconveyance, and, as there was no such transfer, and since that judgment rejected any demand on the part of the state for any oil taken from the land before the institution of the suit, resulting in the compromise judgment, or for interference with any of the contracts of lease theretofore made by plaintiff, and since the seven-eighths of the oil there sued for was produced prior to the rendition of the compromise judgment, the court rejected the state's demand for the value of the oil there claimed by it.
The one-eighth of the oil, the proceeds of the greater part of which is in contest here, was delivered at the same time as was the seven-eighths that was in contest in the Standard Oil Co. Case, and went to make up the whole of the oil delivered. Therefore the reasoning by which the result was reached in that case is applicable here, and, if it is not wholly decisive of this case, it is practically so. We say practically so, because of the existence of a paragraph in the compromise judgment, relating to the equal division of certain royalties between plaintiff and the state, which gives the latter some color of right to a part of the fund here involved, and because the state's intervention is so framed *Page 825 
as probably to include a demand based on that paragraph. The paragraph reads as follows:
"For one-half of the funds in the hands of the First National Bank of Shreveport, Louisiana, appointed as sequestrator or depository under the stipulation entered into in this case, including the revenues from the month of October, 1921, which amounts said sequestrator or depository is directed to pay over to said board, and the remainder of said funds to be credited by said sequestrator or depository to the State of Louisiana, plaintiff herein; and for one-half of the funds accruing as royalties from all lands affected by this judgment, whether the proceeds of such royalties have been retained by the lessor or deposited in escrow."
The trial court, in passing upon this phase of the case, said:
"It is only under the latter part that the State could possibly have any claim whatever, and that only to one-half; the first part of the quoted provision refers only to funds deposited with the First National Bank, and the latter part refers only to funds accruing since the filing of the suit, which funds had not been deposited with the First National Bank, but were retained by the lessor (the levee board) or in some other way deposited in escrow. We do not know what part of the oil in the present case was produced prior to the suit mentioned in the compromise judgment, but even as to that part which was produced since that suit, the compromise judgment vested in the State one-half only of such royalties which had been retained by the lessor, or in some other way deposited in escrow, and it did not vest in the State any right of action which it might have to sue someone else for oil which had never been delivered to it or deposited in escrow. In the present case the Standard Oil Company refused to pay over to anyone the funds received by it from the oil. It *Page 826 
was not an escrow agent for anyone, and plainly the money held by it, in our opinion, did not come under the provisions of the compromise judgment."
The trial judge was correct in sustaining the exception of no cause of action and dismissing the state's intervention.
For the reasons assigned, the judgment appealed from is affirmed.
THOMPSON, J., dissents.
1 Ante, p. 801.